MERRILL, Justice.
Petitioner filed in this court on November 24, 1964, a pleading which he denominated a “Petition for Writ of Supervisory Control,” along with many exhibits. The Attorney General has filed a motion to strike the petition and the motion is due to be granted.
The essence of the petition is that petitioner is in the penitentiary serving a ten year sentence imposed by the Circuit Court of Mobile County; that while in jail in Mobile County he was “charged with escape,” but was transferred to the penitentiary without being tried on that charge; that the charge will prevent him from being considered for parole; that he demanded a trial before he was transferred to the penitentiary from Mobile County but did not get one, and he wants this court to direct the Circuit Court of Mobile County to dismiss the charge. The concluding sentence of the petition reads:
“This petition is entered in good faith and deserving cause and is true in every word to the best of Petitioner’s knowledge.”
Petitioner has wasted his time and the court’s time because material allegations in his sworn petition are not true.
In the first place, the escape charge was on the docket of the Mobile County Court of General Sessions and not the Circuit Court. Secondly, an order of nolle prosequi was entered on the charge in that court on January 31, 1964, nearly eleven months before the petition was filed in this court. For the second reason, the petition deals with a matter that has long since become moot and the motion to strike it is granted.
Petition stricken.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.